Abatement Order filed February 23, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-11-00795-CR
                                   ____________

                              CRAIG HARDY, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                  On Appeal from County Criminal Court at Law No. 6
                                 Harris County, Texas
                            Trial Court Cause No. 1698495


                        ABATEMENT                   ORDER

       The reporter's record has not been filed in this appeal. The court reporter has
informed the court that appellant has not paid or made arrangements to pay the reporter's
fee to prepare the reporter's record. See Tex. R. App. P. 37.3(c)(2)(A). This court is
unaware whether appellant is entitled to proceed without the payment of costs. See Tex. R.
App. P. 37.3(c)(2)(B). Accordingly, we enter the following order. See Tex. R. App. P.
35.3(c).
       We ORDER the judge of County Criminal Court at Law No. 6 to immediately
conduct a hearing at which appellant, appellant's counsel, if any, and counsel for the State
shall participate, either in person or by video teleconference, to determine whether
appellant desires to prosecute his appeal, and, if so, whether appellant is indigent and, thus
entitled to a free record and appointed counsel on appeal. The judge may appoint appellate
counsel for appellant if necessary. The judge shall see that a record of the hearing is made,
shall make findings of fact and conclusions of law, and shall order the trial clerk to forward
a record of the hearing and a supplemental clerk's record containing the findings and
conclusions. The transcribed record of the hearing, the court's findings and conclusions,
and a videotape or compact disc, if any, containing a recording of the video teleconference
shall be filed with the clerk of this court on or before March 26, 2012.

       The appeal is abated, treated as a closed case, and removed from this court's active
docket. The appeal will be reinstated on this court's active docket when the trial court's
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement to
request a hearing date from the trial court and to schedule a hearing in compliance with this
court=s order. If the parties do not request a hearing, the court coordinator of the trial court
shall set a hearing date and notify the parties of such date.

              It is so ORDERED.

                                       PER CURIAM




                                               2